Order issued September          ,   2012




                                                 In The
                                 Tourt ufApptats
                          Hitt Elistrirt  rxas at Dallas
                                           No. 05-12-01003-CR


                        CHRISTOPHER ROY MARSHALL, Appellant
                                                  V.
                               THE STATE OF TEXAS, Appellee


                                               ORDER

        The Court has before it appellant's "agreed motion to determine whether this court has

jurisdiction." Appellant asserts the State of Texas agrees to the filing of the motion.

        The clerk's record shows appellant was convicted and sentenced to a twenty-year prison

term on May 30, 2012. Thus, appellant's notice of appeal was due on or before June 29, 2012.

Appellant did not file a motion for new trial, but he delivered a hand-written notice of appeal to

prison authorities on June 29, 2012. Appellant's notice of appeal was post-marked by the United

States Postal Service on July 2, 2012, and it was file marked in the District Clerk's office on July

6, 2012.

       For prison inmates, a notice of appeal is deemed filed at the time it is delivered to prison

authorities for forwarding to the court clerk. See Campbell v. State, 320 S.W.3d 338, 344 (Tex.

Crim. App. 2010). A mail log from the Texas Department of Criminal Justice shows appellant
delivered his notice of appeal to prison authorities on June 29, 2012, within the thirty-day time

period for filing a notice of appeal. See TEX. R. APP. P. 9.2(b). Thus, appellant's notice of

appeal received on July 6, 2012 is considered timely for jurisdictional purposes.